DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines on several figures are too light, rendering it difficult to decipher different components/where the callouts are pointing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10-11, it is unclear what defines the base portion depth.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claims 1, 10-11, it is unclear how an inside diameter of a tubular component can be larger than an outer diameter of the same component.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claims 1, 8-9, it is unclear how an arc segment and a corrugation differ.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claims 3-4, 10-12, it is unclear what comprises a mounting fastener and what comprises a closing fastener.  The examiner will examine as best understood.  Appropriate correction is required.
Claim 4 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 7, it is unclear what is meant by the temperature limitations.  Appropriate correction is required.
Regarding claim 13, it is unclear how the cover can be secured by a frictional engagement when it has previously been established as being secured via a fastener.  The examiner will examine as best understood.  Appropriate correction is required.
Claims 2, 5-6 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ausdall in view of Wiley, U.S. Patent 1,665,995.
Regarding claim 1, Van Ausdall discloses a protective cover comprising: a structural section cover (16, 17) having: a first portion (straight planar portion shown as 16 in Fig. 2) having a first longitudinal end (Fig. 1; portion abutting component 11); a base portion (17a) extending from said first portion and said base portion having a base portion depth and an inside diameter being greater than an outside diameter of said first portion for accommodating a first longitudinal end of an adjacent pole cover therein and defining a circumferential clearance gap around the adjacent pole cover (see Fig. 2, generally); a longitudinal slit (at 41) running a length of said pole cover, said segments overlapping one another when disposed on the structural member (Fig. 3), but does not disclose the post is a pole, nor axially extending arc segments of said pole cover.  Wiley teaches a structural section in the form of a pole (title) having arch segments (12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a pole dependent upon availability and design requirements of the specific structure, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  It would also have been obvious to include the corrugations/arch segments of Wiley for a stronger and more rigid cover element.
Regarding claim 7, the prior art as modified discloses a protective covering wherein the base portion depth is at least as great as a sum of the amount of thermal expansion at a desired high temperature limit above 70°F for a length of the pole cover in a desired service temperature range of the pole cover plus the amount of thermal contraction at a desired low temperature limit below 70°F for the length of the pole cover in the desired service temperature range of the pole cover, as the structural limitations have been met so it will perform in the same manner.  
Regarding claim 8, the prior art as modified discloses a protective cover wherein said pole cover has longitudinally extending corrugations that have a height at least as great as a wall thickness of said pole cover to define a space next to the pole that accommodates an underlying arc segment of said arc segments (see Wiley Fig. 1).  
Regarding claim 9, the prior art as modified discloses a protective cover wherein a corrugation peak defines an overlying arc segment of said arc segments (see Figures of Wiley).  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ausdall in view of Wiley, U.S. Patent 1,665,995 and Steele et al., U.S. Patent 4,532,168.
Regarding claim 2, the prior art discloses a protective covering but does not specifically disclose wherein said base portion has a free end with a circumferential lip that is directed radially inwards for closing said clearance gap.  Steele teaches a lip portion where the pole projects outwardly (see Fig. 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a circumferential lip to prohibit the intrusion of outside elements such as moisture. 
Claim(s) 3, 5, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ausdall in view of Wiley, U.S. Patent 1,665,995 and Nesbitt, U.S. Patent Application Publication 2007/0245645.
Regarding claim 3, the prior art as modified discloses a protective cover, but does not disclose it is further comprising a mounting fastener disposed centrally with respect to a length of said pole cover, said mounting fastener passing through said pole cover into the pole for setting a height position of said pole cover on the pole.  Nesbitt teaches a fastener used to attach a protective cover to a post (paragraph 41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fastener to further secure the protective cover to the pole.
Regarding claim 5, the prior art discloses a protective cover wherein the assembly includes said adjacent pole cover, but does not specifically disclose said mounting fastener positioned in the pole to set a position of said pole cover so that said first longitudinal end of said adjacent pole cover is disposed at a middle of said base portion depth.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention position the fastener in such a manner to effectively secure both the first protective cover and the adjacent protective cover.
Regarding claim 10, Ausdall discloses a protective cover comprising: providing a plurality of structural section covers (14 and 15, 16 and 17) each having: a first portion having a first longitudinal end (ends closest to wall 11), a base portion (17a) extending from the first portion and the base portion having a base portion depth and an inside diameter greater than an outside diameter of the first portion (as in the present invention, see Figures), a longitudinal slit (at 41) running a length of the pole cover and separating axially extending segments of the pole cover; opening a first pole cover at the slit and spanning the slit to fit over [a diameter of] the pole and placing the first pole cover into a position where the segments overlap (Fig. 1); axially positioning the first cover on the [pole]; opening a second [pole] cover at the slit and spanning the slit to fit over a diameter of the pole into a position above the first pole cover where the arc segments of the second pole cover overlap; and axially positioning the second [pole] cover on the pole with the base portion overlapping the first pole cover with the first longitudinal end of the first pole cover disposed at a middle of the base portion depth (between two ends constitutes a middle) of the second pole cover and inserting a second mounting fastener through the pole cover into the pole for mounting the second pole cover onto the pole, but does not disclose the structural section is a pole, axially extending arc segments of said pole cover, nor inserting closing fasteners into the arc segments for fastening the arc segments to one another and inserting closing fasteners into the arc segments of the second pole cover for fastening the arc segments of the second pole cover to one another.  Wiley teaches a structural section in the form of a pole (title) having arch segments (12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a pole dependent upon availability and design requirements of the specific structure, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  It would also have been obvious to include the corrugations/arch segments of Wiley for a stronger and more rigid cover element.  Nesbitt teaches a fastener used to attach a protective cover to a post (paragraph 41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fastener on both the first cover and the second cover to further secure the protective cover to the pole.
Regarding claim 11, Ausdall discloses a protective covering comprising: providing a plurality of [pole] covers (14 and 15, 16 and 17) each having: a first portion having a first longitudinal end (end nearest wall 11), a base portion (17a) extending from the first portion and the base portion having a base portion depth and an inside diameter greater than an outside diameter of the first portion, as best understood in light of the specification, a longitudinal slit (at 41) running a length of the cover and separating axially extending segments of the pole cover; opening a first cover at the slit and spanning the slit to fit over [a diameter of] the pole and placing the first cover into a position where the [arc] segments overlap; axially positioning and securing the first pole cover on the pole to mount the first pole cover onto the pole; opening a second pole cover at the slit and spanning the slit to fit over [a diameter of] the [pole] into a position above the first pole cover where the segments of the second pole cover overlap (as shown in Fig. 1); and axially positioning and securing the second [pole] cover on the [pole] with the base portion overlapping the first pole cover with the first longitudinal end of the first cover disposed at a middle of the base portion depth (between two ends) of the second pole to mount the second pole cover onto the pole, but does not disclose the post is a pole, axially extending arc segments of said pole cover, nor inserting closing fasteners into the arc segments for fastening the arc segments to one another, arc segments.  Wiley teaches a structural section in the form of a pole (title) having arch segments (12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a pole dependent upon availability and design requirements of the specific structure, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  It would also have been obvious to include the corrugations/arch segments of Wiley for a stronger and more rigid cover element.  Nesbitt teaches a fastener used to attach a protective cover to a post (paragraph 41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fastener on both the first cover and the second cover to further secure the protective cover to the pole.
Regarding claim 12, the prior art discloses a protective covering but does not disclose wherein at least one of the first pole cover or the second pole cover are secured on the pole by a mounting fastener disposed centrally with respect to a length of said pole cover, the securing step including passing the mounting fastener through said at least one of the first pole cover or the second pole cover into the pole for setting a height position of said pole cover on the pole.  Nesbitt teaches a fastener used to attach a protective cover to a post (paragraph 41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fastener on both the first cover and the second cover to further secure the protective cover to the pole.
Regarding claim 13, the prior art as modified discloses a protective cover wherein at least one of the first pole cover or the second pole cover is secured to the pole by a frictional engagement with the pole (in addition to the fasteners there will be some degree of friction as in the present invention).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ausdall in view of Wiley, U.S. Patent 1,665,995, Steele et al., U.S. Patent 4,532,168, and Nesbitt, U.S. Patent Application Publication 2007/0245645.
Regarding claim 4, the prior art discloses a protective covering, but does not specifically disclose it is further comprising closing fasteners provided along the length of said pole cover affixing said arc segments to one another.  Nesbitt teaches a fastener used to attach a protective cover to a post (paragraph 41).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fastener to further secure the protective cover to the pole.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Ausdall in view of Wiley, U.S. Patent 1,665,995, Nesbitt, U.S. Patent Application Publication 2007/0245645 and Gordin et al., U.S. Patent Application Publication 2009/0188207.
Regarding claim 6, the prior art discloses a protective covering but does not disclose it is further comprising a cap portion disposed at said first end of said pole cover and overlapping said pole cover.  Gordin teaches a protective covering for a pole further including a cap (paragraph 23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a cap to prevent debris and outdoor elements from compromising the assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633